Order entered May 12, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00972-CR

                          PHYLLIS RENAY BURNS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-54887-M

                                         ORDER
                Before Chief Justice Wright, Justices Bridge and Justice Lang

       Based on the Court’s opinion of this date, we GRANT the motion of Julie Woods for

leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to

remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Phyllis Renay Burns TDCJ #02028064

Carol Young Complex 5509 Attwater Ave. Dickinson, Texas 77539.



                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE